[Cite as State v. AAA Sly Bail Bonds, 2020-Ohio-1375.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     :      JUDGES:
                                                  :      Hon. John W. Wise, P.J.
        Plaintiff-Appellee                        :      Hon. Craig R. Baldwin, J.
                                                  :      Hon. Earle. E. Wise, Jr., J.
-vs-                                              :
                                                  :
AAA SLY BAIL BONDS                                :      Case No. 2019 CA 0075
                                                  :
        Defendant-Appellant                       :      OPINION




CHARACTER OF PROCEEDING:                                 Appeal from the Court of Common
                                                         Pleas, Case No. 2014 CR 0769




JUDGMENT:                                                Affirmed




DATE OF JUDGMENT:                                        April 7, 2020




APPEARANCES:

For Plaintiff-Appellee                                   For Defendant-Appellant

JOSEPH C. SNYDER                                         DOUGLAS C. BOND
38 Sourth Park Street                                    600 Courtyard Centre
Mansfield, OH 44902                                      Canton, OH 44702
Richland County, Case No. 2019 CA 0075                                                2



Wise, Earle, J.

      {¶ 1} Defendant-Appellant AAA Sly Bail Bonds appeals the July 8, 2019 judgment

of the Richland County Court of Common Pleas overruling appellant's motion for

remission. Appellee is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} As we noted in our prior consideration of this matter, on November 24, 2014,

Jon Martel Jefferson was charged in Mansfield Municipal Court with several felony

offenses, including Fleeing and Eluding, Having Weapons While under Disability,

Receiving Stolen Property, and two counts of Possession of Drugs. Jefferson's bond was

set at $100,000 cash or surety and personal recognizance, and Jefferson was ordered to

be placed on Electronic Monitoring.

      {¶ 3} On November 26, 2014, Jefferson waived a preliminary hearing and

appellant posted his bond. The Mansfield Municipal Court transferred this bond to the

Richland County Court of Common Pleas. Jefferson deposited a bond fee on December

2, 2014 in Court of Common Pleas.

      {¶ 4}   On December 30, 2014, electronic monitoring Officer J.J. Bittinger issued

a bench warrant for Jefferson's arrest requesting that his bond be revoked. On January

13, 2015, the Richland County Grand Jury indicted Jefferson and a warrant to arrest on

the indictment was issued. On January 16, 2015, Jefferson's bond was set at $100,000

cash and personal recognizance with electronic monitoring on his indictment.

Arraignment was scheduled for January 27, 2015; however, there was failure of service

on the indictment. It was subsequently determined that Jefferson had been arrested and

sent to prison on other charges in Franklin County, Ohio.
Richland County, Case No. 2019 CA 0075                                                     3


       {¶ 5}   On February 5, 2015, Jefferson was arraigned in the Richland County

Court of Common Pleas and his bond was continued. On July 23, 2015, a warrant was

issued to convey Jefferson to the Richland County Court of Common Pleas because he

was being released from prison on his Franklin County case. Jefferson's bond was again

set at $100,000 and personal recognizance with electronic monitoring. Brittany Scope

from the Richland County Clerk of Court's Office telephoned bonding agent Robert

Hagen, an employee of appellant, to confirm his desire to remain on the $100,000 surety

bond. Mr. Hagen's approval is noted on the bond form. On July 27, 2015, Jefferson posted

the bond set on July 23, 2015.

       {¶ 6}   A jury trial was scheduled for February 1, 2016 but Jefferson failed to

appear. As a result, the trial court issued both a bench warrant for Jefferson's arrest and

an entry of bond forfeiture. An amended entry of bond forfeiture was journalized on

February 12, 2016, with notice of the same to appellant. Appellant was notified that

judgment would be entered at the bond hearing on March 28, 2016 if Jefferson were not

produced by that time.

       {¶ 7}   On February 18, 2016, appellant filed a motion to vacate and release

surety. On April 11, 2016, appellant filed a Memorandum in support of its motion. On

February 10, 2017, a hearing was held on the motion. On March 21, 2017, the magistrate

filed his decision on Bond Forfeiture, denying appellant's motion. Appellant objected to

the magistrate's ruling on April 4, 2017. On May 25, 2017, the Trial Court adopted the

ruling of the magistrate and ordered the bond forfeited. Up until this point, appellant never

produced defendant to the court.
Richland County, Case No. 2019 CA 0075                                                     4


       {¶ 8}   On June 19, 2017, appellant filed a Motion to Vacate pursuant to Civ. R.

60(B). On June 23, 2017, appellant filed a Notice of Appeal. The matter was briefed and

oral argument held on March 29, 2018.

       {¶ 9}   By Judgment Entry filed April 25, 2018, this court remanded the case to the

trial court for a ruling on Appellant's Civ.R. 60 motion. Appellant filed a Supplemental

Motion to Vacate and/or Motion for Relief from Judgment on May 21, 2018. By Judgment

Entry filed May 22, 2018, the trial court denied appellant's Motion to Vacate the Bond

Forfeiture.

       {¶ 10} On June 11, 2018, appellant filed a supplemental brief addressing the trial

court's May 22, 2018 ruling. On June 19, 2018, appellee filed a supplemental brief in

response to appellant's June 11, 2018 brief.

       {¶ 11} On July 18, 2018, this Court overruled appellant's seven assignments of

error and affirmed the trial court's decision. State v. AAA Sly Bail Bonds, 5th Dist. No. 17-

CA-56, 2018-Ohio-2943, herein AAA I.

       {¶ 12} Appellant filed an appeal with the Supreme Court of Ohio. The Court

declined jurisdiction on November 21, 2018.

       {¶ 13} On January 17, 2019, appellee filed a motion for contempt against appellant

for non-payment of judgment. An evidentiary hearing was held on June 18, 2019. In the

interim, on April 1, 2019, appellee filed an additional motion for contempt against

appellant for failure to comply with the trial court's May 25, 2017 ruling.

       {¶ 14} On April 11, 2019, appellant submitted a check to the Richland County Clerk

of Courts to satisfy the May 25 bond forfeiture judgment. On the same day, appellant filed

a motion for remission.
Richland County, Case No. 2019 CA 0075                                                       5


       {¶ 15} On June 28, 2019, an evidentiary hearing was held on the motion for

remission. On July 8, 2019, the trial court overruled appellant's motion. It is from this order

appellant appeals, raising two assignments of error as follow:

                                               I

       {¶ 16} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED AAA

SLY BAIL BONDS' MOTION FOR REMISSION BECAUSE THE TRIAL COURT'S

FINDINGS ARE NOT SUPPORTED BY THE EVIDENCE PRESENTED IN THE

RECORD."

                                              II

       {¶ 17} "THE TRIAL COURT PREJUDICIALLY ERRED IN DETERMINING THAT

AAA SLY BAIL BONDS' MOTION FOR REMISSION WAS BARRED BY RES

JUDICATA."

                                              II

       {¶ 18} We address appellant's assignments of error out of order. In its second

assignment of error, appellant argues the trial court erred in finding its motion for

remission was barred by res judicata. We disagree.

       {¶ 19} The doctrine of res judicata provides that a final judgment rendered on the

merits by a court of competent jurisdiction is a complete bar to any subsequent action on

the same claim between the same parties or those in privity with them. State ex rel.

Jackson v. Ambrose, 151 Ohio St. 3d 536, 2017-Ohio-8784, 90 N.E.3d 922, ¶ 13.

                                         ANALYSIS

       {¶ 20} Appellant argues per R.C. 2937.39 it could not move for remission until after

it satisfied the judgment and there was something to remit. The definition of remission is
Richland County, Case No. 2019 CA 0075                                                    6


therefore helpful to our analysis. Black's Law Dictionary defines remission as "[a]

cancellation or extinguishment of all or part of a financial obligation; a release of a debt

or claim." Black's Law Dictionary (11th ed. 2019).

       {¶ 21} Next, R.C. 2937.39 provides:

              After judgment has been rendered against surety or after securities

              sold or cash bail applied, the court or magistrate, on the appearance,

              surrender, or re-arrest of the accused on the charge, may remit all or

              such portion of the penalty as it deems just and in the case of

              previous application and transfer of cash or proceeds, the magistrate

              or clerk may deduct an amount equal to the amount so transferred

              from subsequent payments to the agencies receiving such proceeds

              of forfeiture until the amount is recouped for the benefit of the person

              or persons entitled thereto under order or remission.

       {¶ 22} Emphasis added.

       {¶ 23} Thus a motion for remission may be made at any point after judgment is

rendered against a surety. Nothing in R.C. 2937.39 requires appellant to pay the judgment

before requesting to be released from the debt.

       {¶ 24} We further find State v. Crosby, 12th Dist. No. CA2009-01-001, 2009-Ohio-

4936 instructive. In that matter, the trial court entered judgment of bond forfeiture in

accordance with R.C. 2937.36. Defendant's mother, who co-signed the bond, moved

pursuant to Civ.R. 60(B) to set aside the judgment on the bond forfeiture and for remission

of the bond. Following a hearing, mother's motion was granted, a decision the state

appealed. The state argued that mother's Civ.R. 60(B) motion to set aside judgment
Richland County, Case No. 2019 CA 0075                                                 7


improperly circumvented the remission statute, R.C. 2937.39. The Twelfth District Court

of Appeals disagreed, finding the remedies cumulative:



             A review of Ohio law reveals nothing mandating that the remission

             statute be applied in lieu of awarding relief from judgment under

             Civ.R. 60(B) in bond forfeiture cases. In fact, other courts have

             considered Civ.R. 60(B) motions for relief from judgment in bond

             forfeiture cases. See, e.g., State v. Yount, 175 Ohio App. 3d 733, 889
N.E.2d 162, 2008-Ohio-1155 (holding that relief from judgment was

             warranted where defendant's incarceration in another county

             constituted good cause); State v. Ward (Dec. 22, 1976), Putnam

             App. No. 1-76-59, 1976 WL 189013 (holding that relief from judgment

             was not warranted where surety's explanation that it did not have

             sufficient time to locate the defendant did not constitute good cause).

              If the legislature intended for remission under R.C. 2937.39 to be

             the sole remedy for the surety in these cases, it presumably would

             have indicated this intent when the statute was enacted or amended

             the statute to reflect such an intent when Civ.R. 60 was promulgated.

             Absent such a declaration, Civ.R. 60(B) relief and statutory remission

             under R.C. 2937.39 are cumulative remedies. Cf. Lyons v. Am.

             Legion Post No. 650 Realty Co. (1961), 172 Ohio St. 331, 175 N.E.2d
733, paragraph three of the syllabus. Contrary to the state's
Richland County, Case No. 2019 CA 0075                                                        8


              argument, we find no abuse of discretion in the trial court's choice to

              proceed under Civ.R. 60(B) rather than the remission statute.



       {¶ 25} State v. Crosby, 12th Dist. Clermont No. CA2009-01-001, 2009-Ohio-4936,

¶ 26-27, footnote omitted.

       {¶ 26} Thus, the remedy requested by appellant in its motion for remission

pursuant to R.C 2937.39 could have also been achieved via its previous Civ.R 60 (B)

motion.

       {¶ 27} Indeed, appellant's seventh assignment of error in AAA I challenged the

trial court's analysis of its Civ.R. 60(B) motion, arguing the trial court erroneously analyzed

the motion as if it were a motion for remission. We found while the trial court had authority

to grant remission, appellant failed to request remission. AAA I ¶ 51-52.

       {¶ 28} Appellant therefore had every opportunity to pursue remission with its

previous Civ.R. 60(B) motion but failed to do so. "The principle of res judicata bars a

subsequent action between the same parties, based upon the same cause of action, and

renders the judgment in the earlier action conclusive as to all germane matters that were

or could have been raised in the first action." Byler v. Hartville Action, Inc., 5th Dist. Stark

No. 1994CA00081, 1994WL530817, *3 citing State ex rel. Ohio Service Co. v. Mahoning

Valley Sanitary District, 169 Ohio St. 31, 157 N.E.2d 116 (1959) paragraph one of the

syllabus.

       {¶ 29} We conclude the trial court did not err in concluding appellant's motion for

remission was barred.

       {¶ 30} The second assignment of error is overruled.
Richland County, Case No. 2019 CA 0075                                             9


                                             I

       {¶ 31} Because we have found appellant's motion for remission was barred, we

decline to address the first assignment of error.



       {¶ 32} The judgment of the Richland County Court of Common Pleas is affirmed.




By Wise, Earle, J.

Wise, John, P.J. and

Baldwin, J. concur.




EEW/rw